            Case 2:19-cv-05064-MSG Document 16 Filed 07/22/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHEEM TILLERY,                              :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5064
                                              :
DR. RONALD PHILLIPS, et al.,                  :
     Defendants.                              :

                                             ORDER

       AND NOW, this 22nd day of July, 2020, upon consideration of Plaintiff Rasheem Tillery’s

Second Amended Complaint (ECF No. 14), it is ORDERED that:

       1.       Tillery’s claims against Defendants David Byrnes, George W. Hill, and Mariel

Trimble are DISMISSED WITH PREJUDICE for the reasons stated in the accompanying

Memorandum Opinion. The Clerk of Court shall TERMINATE these Defendants as parties to

this case because all of the claims against them have been dismissed.

       2.       The Clerk of Court shall issue summonses for the remaining Defendants, Dr.

Ronald Phillips and GEO Corporation. Service of the summonses and the Second Amended

Complaint (ECF No. 14) shall be made upon these Defendants by the U.S. Marshals Service along

with a copy of this Order and the Court’s accompanying Memorandum. Tillery will be required

to complete USM-285 forms so that the Marshals can serve the Defendants. Failure to complete

those forms may result in dismissal of this case.

       3.       The time to serve process under Fed. R. Civ. P. 4(m) is extended to the date 90 days

following the issuance of summonses by the Clerk of Court.

       4.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be
            Case 2:19-cv-05064-MSG Document 16 Filed 07/22/20 Page 2 of 3




served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show the

day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.       Any request for court action shall be set forth in a motion, properly filed and served.

The parties shall file all motions, including proof of service upon opposing parties, with the Clerk

of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed. Tillery is

specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper response to

all motions within fourteen (14) days. Failure to do so may result in dismissal of this case.

       6.       Tillery is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that the

parties, after reasonable effort, are unable to resolve the dispute.” Tillery shall attempt to resolve

any discovery disputes by contacting Defendants’ counsel directly by telephone or through

correspondence.

       7.       No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.




                                                  2
             Case 2:19-cv-05064-MSG Document 16 Filed 07/22/20 Page 3 of 3




        8.       In the event a summons is returned unexecuted, it is Tillery’s responsibility to ask

the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s correct

address, so service can be made.

        9.       The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered, which

could affect the parties’ legal rights.



                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.




                                                  3
